NO. 07-04-0051-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   OCTOBER 29, 2004

                          ______________________________


         MARCIA A. GILLER D/B/A AME HOME HEALTH CARE, APPELLANT

                                             V.

                          EXCEL FINANCIAL CO., APPELLEE


                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

            NO. 2001-592,053; HONORABLE PAULA LANEHART, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Marcia A. Giller d/b/a AME Home Health Care filed a notice of appeal

challenging the trial court’s judgment in favor of appellee Excel Financial Co. in its action

to recover on a commercial equipment lease after Home Health Care defaulted. The

clerk’s record and reporter’s record have both been filed. Home Health Care’s brief was
due to be filed no later than June 28, 2004, but has yet to be filed, and no motion for

extension of time was filed. By letter dated October 7, 2004, this Court notified Home

Health Care of the defect and directed it to file a response reasonably explaining the failure

to file a brief with a showing that Excel Financial has not been significantly injured by the

delay by October 18, 2004. The Court also noted that failure to file a response might result

in dismissal of the appeal pursuant to Rule 38.8 of the Texas Rules of Appellate Procedure.

Home Health Care did not respond and the brief remains outstanding.


       Accordingly, we dismiss this appeal for want of prosecution and failure to comply

with a directive of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(b).


                                           Don H. Reavis
                                             Justice




                                              2